OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham KnollJacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30, 2014 Date of reporting period: December 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. CUTLER EQUITY FUND CUTLER FIXED INCOME FUND SEMI-ANNUAL REPORT December 31, 2013 (Unaudited) THE CUTLER TRUST TABLE OF CONTENTS Page Letter to Shareholders 2 Performance Information 4 Portfolio Information 6 Schedules of Investments 7 Statements of Assets and Liabilities 14 Statements of Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 20 About Your Fund’s Expenses 27 Additional Information 29 Results of Special Meeting of Shareholders 30 Privacy Notice 31 1 THE CUTLER TRUST LETTER TO SHAREHOLDERS To the Cutler Trust Shareholders: This Semi-Annual Report includes performance, holdings, and other important information regarding your investment in the Cutler Equity Fund and the Cutler Fixed Income Fund as of December 31, 2013. All of us at Cutler would like to thank the Trust shareholders for your support this past year. For equity investors, 2013 was a banner year. The Equity Fund was up over 29% net of all fees and expenses. While this return was slightly lower than the S&P 500 Index, it remains in-line with our overall strategy objective to maintain a less risky portfolio than the overall market. Conversely, bond investors experienced a rare year of negative returns in 2013 (the Fixed Income Fund returned -2.6%). This was not unexpected by most market participants; bonds entered the year at historically low-yields, which is a scenario that limits the potential returns for this asset class. The divergence of equity market returns and fixed income market returns emphasizes the importance of asset allocation for most investors. We continue to believe that for most individuals, bonds remain an important “insurance” policy for their retirement nest egg. Stocks may continue to climb, but carry far greater risk. If stocks should sell-off due to economic weakness or other exogenous factors, bonds are a likely beneficiary. As we move into 2014, we would advise clients to review your asset allocation and rebalance as appropriate. The 10-year U.S. Treasury rose from 1.75% to 3.03% last year, a gain in yield of 1.28% and a total return of -7.81%. This relative rise in yield is less likely to be repeated in 2014. In our view, stocks remain the better long-term investment, especially in a period of very low interest rates, but also have much greater short-term risk. Cutler’s equity strategy remains unchanged from last year. We will continue to focus on U.S. companies with at least a 10-year history of continuous dividend payments. We believe this is the best long-term approach for equity investors, and we are unwavering in our commitment to this staid portion of the stock market. For bond investors, we are increasing our search for quality CMBS (Commercial Mortgage Back Securities) for marginal yield improvements, and believe the best risk/reward to be in the 5-7 year portion of the yield curve. We feel that bonds will not have a similar retreat in 2014 that we experienced in 2013, despite the early indication that the Federal Reserve will reduce its bond purchase program, named QE3, by $10 billion a month. Cutler is proud of our client service tradition, and would be happy to discuss the Cutler Trust or any questions you may have about your investment. Please feel free to give us a call if you would like a meeting or a conversation with our investment team. Best regards, Matthew Patten Xavier Urpi President Director of Fixed Income 2 THE CUTLER TRUST LETTER TO SHAREHOLDERS (Continued) Before investing you should carefully consider the Cutler Funds’ investment objectives, risks, charges and expenses. This and other information is in the prospectus, a copy of which may be obtained by calling 1-800-228-8537. Please read the prospectus carefully before you invest. The views in this report were those of the Cutler Trust’s investment adviser as of December 31, 2013 and may not reflect its views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Cutler Funds and do not constitute investment advice. 3 CUTLER EQUITY FUND PERFORMANCE INFORMATION December 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Equity Fund and the S&P 500 Total Return Index Average Annual Total Returns(a) (for periods ended December 31, 2013) 1 Year 5 Years 10 Years Cutler Equity Fund 29.48% 16.39% 7.64% S&P 500 Total Return Index 32.39% 17.94% 7.41% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. 4 CUTLER FIXED INCOME FUND PERFORMANCE INFORMATION December 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Fixed Income Fund, Barclays Intermediate U.S. Government/Credit Index and Barclays Short-Term U.S. Government Index Average Annual Total Returns(a) (for periods ended December 31, 2013) 1 Year 5 Years 10 Years Cutler Fixed Income Fund -2.60% 5.57% 3.88% Barclays Intermediate U.S. Government/Credit Index -0.86% 3.96% 4.09% Barclays Short-Term U.S. Government Index 0.37% 1.25% 2.67% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. 5 CUTLER EQUITY FUND PORTFOLIO INFORMATION December 31, 2013 (Unaudited) Asset Allocation (% of Net Assets) CUTLERFIXED INCOMEFUND PORTFOLIO INFORMATION December 31, 2013 (Unaudited) Asset Allocation (% of Net Assets) 6 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS December 31, 2013 (Unaudited) COMMON STOCKS — 98.1% Shares Value Consumer Discretionary — 14.2% Hotels, Restaurants & Leisure — 2.4% McDonald's Corporation $ Media — 3.3% Walt Disney Company (The) Multiline Retail — 5.1% Nordstrom, Inc. Target Corporation Specialty Retail — 3.4% Home Depot, Inc. (The) Consumer Staples — 12.2% Beverages — 2.6% PepsiCo, Inc. Food & Staples Retailing — 1.9% Sysco Corporation Food Products — 2.4% Archer-Daniels-Midland Company Household Products — 5.3% Kimberly-Clark Corporation Procter & Gamble Company (The) Energy — 9.0% Oil, Gas & Consumable Fuels — 9.0% Chevron Corporation ConocoPhillips Exxon Mobil Corporation Financials — 13.3% Capital Markets — 3.4% Charles Schwab Corporation (The) Commercial Banks — 2.9% M&T Bank Corporation Consumer Finance — 3.8% American Express Company 7 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS COMMON STOCKS — 98.1% (Continued) Shares Value Financials — 13.3% (Continued) Insurance — 3.2% Chubb Corporation (The) $ Health Care — 11.7% Health Care Equipment & Supplies — 2.7% Becton, Dickinson & Company Pharmaceuticals — 9.0% Bristol-Myers Squibb Company Johnson & Johnson Merck & Company, Inc. Industrials — 10.6% Aerospace & Defense — 3.2% United Technologies Corporation Electrical Equipment — 2.4% Emerson Electric Company Machinery — 5.0% Caterpillar, Inc. Deere & Company Information Technology — 13.6% Communications Equipment — 2.1% QUALCOMM, Inc. Computers & Peripherals — 3.1% International Business Machines Corporation Semiconductors & Semiconductor Equipment — 5.7% Intel Corporation Texas Instruments, Inc. Software — 2.7% Microsoft Corporation Materials — 5.5% Chemicals — 5.5% E.I. du Pont de Nemours and Company Monsanto Company 8 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.1% (Continued) Shares Value Telecommunication Services — 4.7% Diversified Telecommunication Services — 4.7% AT&T, Inc. $ Verizon Communications, Inc. Utilities — 3.3% Gas Utilities — 3.3% National Fuel Gas Company Total Common Stocks (Cost $75,990,173) $ MONEY MARKET FUNDS — 1.8% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.06% (a) (Cost $2,010,896) $ Total Investments at Value — 99.9% (Cost $78,001,069) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) The rate shown is the 7-day effective yield as of December 31, 2013. See accompanying notes to financial statements. 9 CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS December 31, 2013 (Unaudited) U.S. TREASURY OBLIGATIONS — 17.4% Coupon Maturity Par Value Value U.S. Treasury Notes % 09/30/16 $ $ U.S. Treasury Notes % 05/31/20 U.S. Treasury Bonds % 08/15/23 Total U.S. Treasury Obligations (Cost $2,588,248) $ U.S. GOVERNMENT AGENCY OBLIGATIONS — 49.2% Coupon Maturity Par Value Value Federal Farm Credit Bank — 3.6% Federal Farm Credit Bank % 01/24/20 $ $ Federal Farm Credit Bank % 08/15/22 Federal Home Loan Bank — 19.3% Federal Home Loan Bank % 12/13/19 Federal Home Loan Bank %(a) 05/28/20 Federal Home Loan Bank %(a) 02/14/23 Federal Home Loan Bank %(a) 03/27/23 Federal Home Loan Bank %(a) 06/20/23 Federal Home Loan Bank %(a) 08/28/24 Federal Home Loan Bank %(a) 08/28/24 Federal Home Loan Mortgage Corporation — 5.7% Federal Home Loan Mortgage Corporation % 01/11/16 Federal Home Loan Mortgage Corporation % 11/30/17 Federal Home Loan Mortgage Corporation % 06/24/20 Federal National Mortgage Association — 12.7% Federal National Mortgage Association % 02/27/17 Federal National Mortgage Association % 12/27/18 Federal National Mortgage Association % 04/25/19 Federal National Mortgage Association %(a) 01/30/20 Federal National Mortgage Association % 03/27/20 Federal National Mortgage Association % 10/25/22 10 CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) U.S. GOVERNMENT AGENCY OBLIGATIONS — 49.2% (Continued) Coupon Maturity Par Value Value Financing Corporation (FICO) — 4.4% Financing Corporation (FICO) % 11/30/17 $ $ Private Export Funding Corporation — 2.5% Private Export Funding Corporation % 12/15/21 U.S. Department of Housing and Urban Development — 1.0% U.S. Department of Housing and Urban Development % 08/01/25 Total U.S. Government Agency Obligations (Cost $7,603,910) $ OTHER GOVERNMENT OBLIGATIONS — 2.3% Coupon Maturity Par Value Value Province of Manitoba (Cost $355,996) % 04/03/17 $ $ MORTGAGE-BACKED SECURITIES — 3.4% Coupon Maturity Par Value Value Federal Home Loan Mortgage Corporation — 0.7% FHLMC, Pool #J13584 % 11/01/25 $ $ FHLMC, Series 1963-Z % 01/01/27 Federal National Mortgage Association — 2.6% FNMA, Series 2003-3-HJ % 02/01/18 FNMA, Pool #899237 % 03/01/22 FNMA, Series 2002-93-A1 % 03/01/32 Multifamily REMIC Trust, Series 2006-M1-D %(a) 06/01/19 Government National Mortgage Association — 0.1% GNMA, Pool #577742 % 09/01/17 Total Mortgage-Backed Securities (Cost $498,217) $ 11 CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) ASSET-BACKED SECURITIES — 3.5% Coupon Maturity Par Value Value Ford Credit Auto Owner Trust, Series 2012-A-A3 % 04/15/15 $ $ FPL Recovery Funding, Series 2007-A-A3 % 08/01/17 Mercedes-Benz Auto Receivables Trust, Series 2011-1-A3 % 03/15/14 RSB Bond Company, LLC, Series 2007-A-A2 % 04/01/16 Total Asset-Backed Securities (Cost $542,584) $ CORPORATE BONDS — 20.5% Coupon Maturity Par Value Value Consumer Discretionary —2.3% Fortune Brands, Inc. % 01/15/16 $ $ Energy — 4.4% Anadarko Petroleum Corporation % 09/15/16 Buckeye Partners, L.P. % 02/01/21 Financials — 6.8% Bank of America Corporation % 07/12/16 Biomed Realty, L.P. % 04/15/16 Finial Holdings, Inc. % 10/15/23 Senior Housing Properties Trust % 01/15/16 Industrials — 2.7% Domtar Corporation % 06/01/17 Iron Mountain, Inc. % 08/15/21 Valmont Industries, Inc. % 04/20/20 Telecommunication Services — 3.4% Scripps Networks Interactive, Inc. % 12/15/16 Verizon Communications, Inc. % 11/01/16 Utilities — 0.9% Sempra Energy % 06/01/16 Total Corporate Bonds (Cost $2,983,241) $ 12 CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) PREFERRED STOCKS — 1.5% Shares Value Citigroup Capital XIII (Cost $208,800) $ MONEY MARKET FUNDS — 2.1% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.06% (b) (Cost $311,368) $ Total Investments at Value — 99.9% (Cost $15,092,364) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the effective interest rate as of December 31, 2013. (b) The rate shown is the 7-day effective yield as of December 31, 2013. See accompanying notes to financial statements. 13 THE CUTLER TRUST STATEMENTS OF ASSETS AND LIABILITIES December 31, 2013 (Unaudited) Cutler Equity Fund Cutler Fixed Income Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Other assets Total assets LIABILITIES Dividends payable Payable for capital shares redeemed Payable to Adviser (Note 3) Payable to administrator (Note 3) Other accrued expenses Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Accumulated (distributions in excess of) net investment income ) Accumulated net realized losses from security transactions ) ) Net unrealized appreciation (depreciation) on investments ) NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 14 THE CUTLER TRUST STATEMENTS OF OPERATIONS For the Six Months Ended December 31, 2013 (Unaudited) Cutler Equity Fund Cutler Fixed Income Fund INVESTMENT INCOME Dividend income $ $ Interest — Total investment income EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Shareholder servicing fees (Note 3) — Professional fees Registration and filing fees Trustees’ fees (Note 3) Custody and bank service fees Postage and supplies Insurance expense Printing of shareholder reports Other expenses Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from investment transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ $ ) See accompanying notes to financial statements. 15 CUTLER EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, (Unaudited) Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains ) — Decrease in net assets from distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net assets received in conjunction with fund merger (Note 1) — Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares issued in conjunction with fund merger (Note 1) — Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period See accompanying notes to financial statements. 16 CUTLER FIXED INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, (Unaudited) Nine Months Ended June 30, 2013(a) Year Ended September 30, FROM OPERATIONS Net investment income $ $ $ Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments ) ) Net increase (decrease) in net assets from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) From net realized gains ) — — Decrease in net assets from distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) ) Net decrease from capital share transactions ) ) ) TOTAL DECREASE IN NET ASSETS ) ) ) NET ASSETS Beginning of period End of period $ $ $ DISTRIBUTIONS IN EXCESS OF NET INVESTMENT INCOME $ ) $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) ) Net decrease in shares outstanding ) ) ) Shares outstanding at beginning of period Shares outstanding at end of period (a) Fund changed fiscal year end to June 30. See accompanying notes to financial statements. 17 CUTLEREQUITY FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Dec. 31, 2013 Years Ended June 30, (Unaudited) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions from: Net investment income ) Net realized gains ) — Total distributions ) Net asset value at end of period $ Total return (a) 12.21% (b) 19.26% 5.90% 34.73% 16.82% (24.06% ) Net assets at end of period (000’s) $ Ratios/supplementary data: Ratio of net expenses to average net assets (c) 1.15% (d) 1.15% 1.27% 1.33% 1.40% 1.40% Ratio of net investment income to average net assets 1.51% (d) 1.53% 1.57% 1.59% 1.76% 2.45% Portfolio turnover rate 5% (b) 8% (e) 9% 15% 13% 21% (a) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Not annualized. (c) Absent voluntary fee waivers by the Fund’s investment adviser, the ratio of total expenses to average net assets would have been 1.42% and 1.50% for the years ended June 30, 2010 and 2009, respectively. (d) Annualized. (e) Excludes the value of securities sold to realign the Fund’s portfolio following the merger with The Elite Growth & Income Fund (Note 1). See accompanying notes to financial statements. 18 CUTLER FIXED INCOME FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Dec. 31, Nine Months Ended June 30, Years Ended September 30, (Unaudited) 2013(a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) ) ) Less distributions from: Net investment income ) Net realized gains ) — — ) ) — — Total distributions ) Net asset value at end of period $ Total return (b) (0.41% )(c) (2.16% )(c) 5.07% 1.87% 8.74% 16.53% (0.90% ) Net assets at end of period (000’s) $ Ratios/supplementary data: Ratio of net expenses to average net assets (d) 1.55% (e) 1.54% (e) 1.52% 1.28% 1.33% 1.48% 1.05% Ratio of net investment income to average net assets 0.57% (e) 0.95% (e) 2.03% 2.51% 3.20% 4.11% 4.30% Portfolio turnover rate 23% (c) 34% (c) 53% 83% 75% 100% 106% (a) Fund changed fiscal year end to June 30. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Absent voluntary fee waivers by the Fund’s investment adviser, the ratio of total expenses to average net assets would have been 1.56% and 1.24% for the years ended September 30, 2009 and 2008, respectively. (e) Annualized. See accompanying notes to financial statements. 19 THE CUTLER TRUST NOTES TO FINANCIAL STATEMENTS December 31, 2013 (Unaudited) 1. Organization Cutler Equity Fund and Cutler Fixed Income Fund (the “Funds”) are each a diversified series of The Cutler Trust (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”). Under its Trust Instrument, the Trust is authorized to issue an unlimited number of Fund shares of beneficial interest without par value. Cutler Equity Fund commenced operations on October 2, 1992. On September 28, 2012, Cutler Equity Fund consummated a tax-free merger with The Elite Growth & Income Fund, previously a series of The Elite Group of Mutual Funds. Pursuant to the terms of the agreement governing the merger, each share of The Elite Growth & Income Fund was converted into an equivalent dollar amount of shares of Cutler Equity Fund, based on the net asset value of Cutler Equity Fund and The Elite Growth & Income Fund as of September 27, 2012 ($13.28 and $15.66, respectively), resulting in a conversion ratio of 1.17897958 shares of Cutler Equity Fund for each share of The Elite Growth & Income Fund. Cutler Equity Fund issued 3,000,712 shares to shareholders of The Elite Growth & Income Fund. The basis of the assets transferred from The Elite Growth & Income Fund reflected the historical basis of the assets as of the date of the tax-free merger. Net assets of Cutler Equity Fund and The Elite Growth & Income Fund as of the merger date were $53,639,332 and $39,854,719, including unrealized appreciation on investments of $14,347,666 and $4,099,684, respectively. In addition, The Elite Growth & Income Fund’s net assets included accumulated realized capital losses of $6,906,206. Total net assets immediately after the merger were $93,494,051. The Elite Income Fund (the “Predecessor Fund”), a series of The Elite Group of Mutual Funds, was reorganized into Cutler Fixed Income Fund (the “Reorganization”) effective September 28, 2012, pursuant to an Agreement and Plan of Reorganization dated August 27, 2012. The Reorganization was approved by the shareholders of the Predecessor Fund at a meeting held on September 27, 2012. The Predecessor Fund transferred all its assets to Cutler Fixed Income Fund in exchange for shares of Cutler Fixed Income Fund and the assumption by Cutler Fixed Income Fund of all the known liabilities of the Predecessor Fund. Cutler Fixed Income Fund did not have any significant assets or liabilities immediately prior to the consummation of the Reorganization. The Reorganization was treated as a tax-free reorganization for federal income tax purposes and, accordingly, the basis of the assets transferred reflect the historical basis of the assets as of the date of the Reorganization. Cutler Equity Fund seeks current income and long-term capital appreciation. Cutler Fixed Income Fund seeks to achieve high income over the long-term. 20 THE CUTLER TRUST NOTES TO FINANCIAL STATEMENTS (Continued) 2. Significant Accounting Policies The following summarizes the significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation — Portfolio securities are valued as of the close of business of the regular session of the principal exchange where the security is traded. Exchange traded securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern time), on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and asked price. Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price. Non-exchange traded securities for which over-the-counter quotations are available are generally valued at the closing bid price. Money market instruments that mature in sixty days or less may be valued at amortized cost unless the Funds’ investment adviser believes another valuation is more appropriate. Investments in shares of other open-end investment companies are valued at net asset value per share. The Funds value securities at fair value pursuant to procedures adopted by the Board of Trustees if (1) market quotations are insufficient or not readily available or (2) the Funds’ investment adviser believes that the prices or values available are unreliable due to, among other things, the occurrence of events after the close of the securities markets on which the Funds’ securities primarily trade but before the time as of which the Funds calculate their net asset values. Fair valued securities will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of each Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs Fixed income securities held by Cutler Fixed Income Fund are classified as Level 2 since the values for the fixed income securities are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. 21 THE CUTLER TRUST NOTES TO FINANCIAL STATEMENTS (Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of December 31, 2013 by security type: Cutler Equity Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
